DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

	Summary of Remarks (@ response page labeled 9): “In the rejection of claim 5, the Office Action relies on its conclusion of what is well Known in the art without evidentiary support in the record as the principal evidence upon which claim 5 was rejection. Accordingly, the Office Action’s rejection of claim 5 is improper in accordance with MPEP 2144.03(A). The Office Action must support its rejection with a prior art reference.”

	Examiner’s Response: Though it is noted that Applicant’s traverse of this claim rejection was not made in response to the Non-Final rejection, the Examiner submits that the assertion made in both the Non-Final and Final office actions is valid.  For example, Takahashi et al. (US 5,793,891) states “Incidentally, the parameter αk is an adaptation parameter, which controls the uncertainty of the mean vector to be estimated in the prior distribution g(θ). As this parameter approaches zero, the variance of the 

	Summary of Remarks (@ response pages labeled 9-10): “While the cited portions of Taerum may refer to an uncertainty of a prediction, the cited portions of Taerum are silent with regards to a “plurality of candidate segmentation masks” generated from a single “input medical image” as provided for in amended claim 1.  Accordingly, one of ordinary skill in the art would be unable to determine “a variance of the plurality of candidate segmentation masks” in view of Taerum. Further, it is noted 

	Examiner’s Response: The plurality of CNNs are used to determine the final mask displayed to the user for each candidate lesion. The candidate lesions are then identified and their corresponding uncertainties are displayed. As the displayed results rely upon the candidates as determined by the plurality of CNN segmentation masks, the uncertainty of each candidate is therefore based on the plurality of candidate segmentation masks. In other words, each displayed candidate results from a series of processing steps, during which the multiple CNN segmentation masks are used to narrow the image data into candidate lesions.  As such, a variance across the plurality of CNN segmentation masks is calculable.  Indeed, the uncertainty is associated with a classification, but it is noted that the classification results in a mask containing pixels that are likely lesion pixels.  Therefore, the uncertainty is also a reflection of the segmentation associated with that mask.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662